DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1. 	Applicant's Amendment to Claims and Abstract filed on June 23, 2022 is acknowledged.
2.2.	Claims 1-4 and 8-10 have been withdrawn Claims 5-7 are active. Claim 5 has been amended by deleting process limitation as : " 
	Therefore, no New Matter has been added with instant amendment. It is noted that as a result of the amendment, scope of Claim 5 has been changed, which is required further consideration.  However, the Prior art utilized in preceding Office action is still deem to be applicable as is explained below.   Consequently, it is appropriate to make instant Action Final. 	
Specification
Abstract
3. 	Abstract filed on June 23, 2022 is acknowledged and accepted.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurachi et al (JP 2006-161017 – Abstract and Translation are attached). 
4.1.	Regarding Claims 5-7 Kurachi disclosed polyester comprising residue of ISB ( isosorbide) or other stereo  isomers ( see [0015], [0019])  in range up 50 mole% based on all units of the copolyester as claimed by Applicant, residue of Oxalic acid in range up to  50 mole% based on all units of the copolyester, wherein polyester may additionally comprise one or more other diol(s) : "  1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol, 1,11-undecanediol, 1,12-dodecanediol, neopentyl glycol, and the like" – see [0024],[0025]. 
4.2.	According Kurachi polyester has Mn (number average molecular weight) of more than 10000 and up to 100000 (see [0014]).
	Therefore, Kurachi disclose substantially same random copolyester of oxalic acid, ISB (or Isomannide or Isoidide) and additional diols/glycols, wherein polyester has same range of Molecular weight, but silent with respect to alkyl terminal group ( R radical of Applicant's formula II). 
 However, because Kurachi disclosed that copolyester can be obtained by polycondensation of oxalic acid diesters (see [0017]): " dialkyl oxalate (e.g., dimethyl oxalate, diethyl oxalate, dibutyl oxalate", or because copolyester may comprise residue of different diols including ethylene glycol or others with number of carbon atoms less than 6, then same terminal R group(s) will be inherently present in copolyester disclosed by Kurachi. 
 For reasons above, Kurachi anticipates claimed subject matter of Applicant's claims 5-7.
4.3.	Alternatively, Kurachi renders obvious Applicant's claims 5-7 as established in the art: " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and it would be expected that polyester of Kurachi would have same terminal groups until unexpected results to the contrary can be shown.
Response to Arguments
5.	Applicant's arguments filed on June 23, 2022 have been fully considered but they were found not persuasive.
5.1.	Applicant's argument regarding Rejection over Kurachi based on following principal argument:
a) 	According to Applicant Kurachi teaches : " a pre-polycondensation reaction in which approximately I mole of oxalic acid and approximately one mole of Isosorbide. (see. Paragraphs [0016] and [0049]). Since there is a one to one molar addition of the oxalic acid and isosorbide would yield the following product ( for the purpose of identification Formula below is Formula A - GM):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The reaction product has a single oxalic acid and a single isosorbide. The formula (I) of
the present application there is a ring structure in the middle and on both sides of the ring structure (iso-hexide) are the group -O(C=O)(C=O)OR on it."
	In response for this argument note that according paragraph [0016] and/or [0049] Kurachi does teach polycondensation of Isosorbide with diester of Oxalic acid : " the present invention is not limited thereto, and may be prepared by the polycondensation
reaction of Isosorbide and oxalic acid or a derivative thereof (e.g., oxalic acid
diester and oxalic acid dichloride), and is particularly preferably produced by a
polycondensation reaction of Isosorbide and oxalic acid diester. The use ratio of
Isosorbide to 1 mol of oxalic acid or its derivative is 0.95. It is preferred to be 1.05 mol, even more preferably 0.98 to 1.02 mol, especially equimolar, and as will be described later, when these are replaced by an additional acid component or alcohol component, the ratio of the total alcohol component to the total alcohol component is preferably the same as above." 
	Therefore, because Kurachi teaches reaction of Isosorbide with Oxalic acid diester or oxalic acid dichloride, which are same components as used by Applicant. For this reason, product of this reaction will be same as product of Applicant's formula (I) and not product according Formula (A). In addition note that Kurachi nowhere disclose product according Formula (A).
    However, Claim 5 does not require presence of product according Applicant's Formula (I).  Therefore, this Applicant argument found unpersuasive. 
b)	Applicant stated: " The present Applicant uses butyl-lithium to deprotonate the oxalic acid for it to react with isosorbide. The present Application teaches:
The attempts to prepare polyoxalates  using isohexides and dimethyl oxalates in the
presence of an acid catalyst such as p-toluenesulfonic acid end up in dark tar like
material (Scheme 2). The limited reactivity of isohexide is due to the sterically
encumbered secondary hydroxyl groups. To improve the reactivity, isohexides are
functionalized with methyl chlorooxoacetate to make AA type monomers (i.e.
isohexide-dioxalates).
	In response for this argument note that features as use of specific  catalyst and/or step of " deprotonate the oxalic acid' are outside of Applicant's claimed subject matter of Claims 5-7. Same is applicable to properties polyoxalate as specific color.
Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., catalyst, deprotonation step, color) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
c)   Finally, Applicant argued that : "Applicant contends that due to the difference in the starting materials, the polymer produced by the Kurachi reference does not fall within the limitations of claim 1." For support to this argument Applicant cited Publication Rajput et al ( see Remarks page 11) wherein according Applicant the Publication teaches that: " that starting from a derivative of isohexide dioxalate and
linear diols can produce polymer having a 1 :2 ratio between the isohexide (isosorbide) and the diol (more specifically, there is a 1 :2 ratio between the x segment and they segment).... Scheme 2 of the 2018 Publication shows two mechanisms that are believed to produce the final polymer for formula (II) as recited in claim 5. (See. Scheme 2) These two mechanisms are possible because of the dioxalates on the isosorbide " (? – GM)
	In response for this Argument note that according to Formula (II) of Claim 5 ratio between Isosorbide and other diol can various on broad range and not necessary 1 to 2   because : X = 1 to 1000 and Y = 1 to 2000  ( see Claim 5).
	Therefore, this ratio ( proportion)  can be  1:1 of any other numbers for example 1 to 3 or 3 to 1 and so on.  Thus, this Applicant's argument is not Applicable to Formula (II) of Claim 5.
	At least for Reasons above, all Applicant's arguments were  found unpersuasive and the Rejection over Kurachi is maintained and made Final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765